   0:20-cv-01116-JFA-PJG          Date Filed 10/20/20       Entry Number 50        Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Michael S. Owl Feather-Gorbey,                   )           C/A No. 0:20-1116-JFA-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )
                                                 )                     ORDER
Assistant Warden Crickard; Commissary            )
Staff Duerk; Counselor Platts; Nurse             )
Chambers; Nurse Ulmer; Unit C-B Team             )
Mansfield; Officer Mastro; Lt. Barnett; Lt.      )
Shaffield; C Unit Manager Smith; Counselor       )
CA Levant; Warden Mackelburg; the United         )
States, U.S. DOJ D.C.,                           )
                                                 )
                              Defendants.        )
                                                 )

       The plaintiff, Michael S. Owl Feather-Gorbey, a self-represented federal prisoner, brings

this action pursuant to 42 U.S.C. § 1983. This matter is before the court pursuant to 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.) on Plaintiff’s motion to recuse the assigned

magistrate judge. (ECF No. 35.) Finding no basis for recusal, the court denies Plaintiff’s motion.

       Recusal of federal judges is generally governed by 28 U.S.C. § 455. 1 Subsection (a) of

§ 455 provides that “[a]ny justice, judge, or magistrate judge of the United States shall disqualify

himself in any proceeding in which his impartiality might reasonably be questioned.” In the Fourth

Circuit, this standard is analyzed objectively by considering whether a person with knowledge of

the relevant facts and circumstances might reasonably question the judge’s impartiality. United

States v. Cherry, 330 F.3d 658, 665 (4th Cir. 2003). For purposes of this statute, the hypothetical




       1
         Notably, § 455 largely tracks the language of Canon 3(C) of the Code of Conduct for
United States Judges, which also governs recusal of federal judges.
                                          Page 1 of 3
   0:20-cv-01116-JFA-PJG           Date Filed 10/20/20      Entry Number 50        Page 2 of 3




“reasonable person” is not a judge, since judges, who are trained to regard matters impartially and

are keenly aware of that obligation, “may regard asserted conflicts to be more innocuous than an

outsider would.” United States v. DeTemple, 162 F.3d 279, 287 (4th Cir. 1998). The “reasonable

person” is a “well-informed, thoughtful observer,” but not one who is “hypersensitive or unduly

suspicious.” In re Mason, 916 F.2d 384, 386 (7th Cir. 1990).

       Section 455(a) does not require recusal “simply because of unsupported, irrational or

highly tenuous speculation,” or because a judge “possesses some tangential relationship to the

proceedings.” Cherry, 330 F.3d at 665 (internal quotation omitted). The Fourth Circuit recognizes

that overly cautious recusal would improperly allow litigants to exercise a “negative veto” over

the assignment of judges simply by hinting at impropriety. DeTemple, 162 F.3d at 287. Recusal

decisions under § 455(a) are “fact-driven and may turn on subtleties in the particular case.” United

States v. Holland, 519 F.3d 909, 913 (9th Cir. 2008).

       Subsection (b) of § 455 further provides a list of specific instances where a federal judge’s

recusal is mandated, regardless of the perception of a reasonable observer. Liteky v. United States,

510 U.S. 540, 567 (1994) (Kennedy, J., concurring). Pertinent here, § 455(b)(1) disqualifies a

judge “[w]here he has a personal bias or prejudice concerning a party.” 28 U.S.C. § 455(b)(1).

Bias or prejudice must be proven by compelling evidence. Brokaw v. Mercer Cty., 235 F.3d 1000,

1025 (7th Cir. 2000). Moreover, the United States Supreme Court has made clear that to warrant

disqualification, “[t]he alleged bias or prejudice . . . must stem from an extrajudicial source . . .

other than what the judge learned from his participation in the case.” United States v. Grinnell

Corp., 384 U.S. 563, 583 (1966). In applying the extrajudicial source doctrine, the Supreme Court

has held that


                                            Page 2 of 3
   0:20-cv-01116-JFA-PJG           Date Filed 10/20/20       Entry Number 50        Page 3 of 3




       judicial rulings alone almost never constitute a valid basis for a bias or partiality
       motion. In and of themselves (i.e., apart from surrounding comments or
       accompanying opinion), they cannot possibly show reliance upon an extrajudicial
       source; and can only in the rarest circumstances evidence the degree of favoritism
       or antagonism required . . . when no extrajudicial source is involved.

Liteky, 510 U.S. at 555 (citation omitted).

       Here, Plaintiff argues that the assigned magistrate judge has been assigned to his previous

cases. But see Local Civil Rule 73.02(C)(6) (D.S.C.) (“New cases filed by pro se litigants with

prior cases shall, if possible, be assigned to the magistrate judge and district judge to whom the

prior case was assigned unless the prior case was assigned as a related case.). He also argues that

his case has not progressed quickly enough and that this delay has caused him prejudice. He

summarily states that the assigned magistrate judge has shown favoritism toward the defendants

and requests that she be removed from his case.

       Importantly, Plaintiff points to no extrajudicial source of bias or prejudice. Moreover, as

stated above, mere disagreement with judicial rulings and unsupported allegations of bias are

insufficient to warrant recusal. Additionally, the court observes that while Plaintiff’s case has been

pending for approximately seven months, the majority of that time was spent attempting to obtain

documents from Plaintiff to bring his case into proper form so that service of process could be

authorized. 2 Accordingly, it is

       ORDERED that Plaintiff’s motion to recuse is denied.

       IT IS SO ORDERED.

                                               __________________________________________
October 20, 2020                               Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE


       2
          Plaintiff also appealed all of the court’s proper form orders to the assigned United States
District Judge, further delaying the authorization of service of process.
                                              Page 3 of 3
